NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



MARCO TORRES,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )           Case No. 2D18-2491
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES,                          )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 27, 2019.

Appeal from the Department of Children
and Families.

Marco Torres, pro se.

Alicia Victoria Gonzalez, Assistant
SunCoast Region Legal Counsel,
Department of Children and Families,
Tampa, for Appellee.


PER CURIAM.

             Affirmed.




SILBERMAN, KELLY, and VILLANTI, JJ., Concur.